AFFIRMED; Opinion Filed December 6, 2019




                                                                 In The
                                          Court of Appeals
                                   Fifth District of Texas at Dallas
                                                       No. 05-18-01048-CV

       WILLIAM CHARLES BUNDREN, KAREN BUNDREN, AND WILLIAM MARK
                              BUNDREN, Appellants
                                      V.
       COLLIN CENTRAL APPRAISAL DISTRICT, COLLIN APPRAISAL REVIEW
       BOARD, ROBERT PHILO, IN HIS CAPACITY AS ARB CHAIRMAN, AND BO
             DAFFIN, IN HIS CAPACITY AS CHIEF APPRAISER, Appellees

                                On Appeal from the 416th Judicial District Court
                                             Collin County, Texas
                                    Trial Court Cause No. 416-05054-2017

                                          MEMORANDUM OPINION
                                      Before Justices Myers, Osborne, and Nowell
                                               Opinion by Justice Nowell
          Appellants William Charles Bundren, Karen Bundren, and William Mark Bundren appeal

the trial court’s order granting the pleas to the jurisdiction filed by appellees Collin Central

Appraisal District (CCAD), Collin Appraisal Review Board (ARB), James Terilli,1 and Bo Daffin.

In a single issue, appellants assert the trial court erred by granting appellees’ pleas to the

jurisdiction and dismissing appellants’ lawsuit. We affirm the trial court’s order of dismissal for

want of jurisdiction.




   1
       James Terilli was Chairman of the ARB when the events leading up to this lawsuit occurred. He since has been replaced by Robert Philo.
                                                        FACTUAL BACKGROUND

            Appellants reside on the property that is the subject matter of the lawsuit. Charles2 and

Karen filed for and received a General Residential Homestead Exemption for the property in

January 2004. In March 2013, Charles and Karen conveyed a life estate to Charles’s father, Mark,

who was over 65-years old. On December 27, 2016, Mark executed a 2016 Residence Homestead

Exemption Application in which he represented each appellant had a 100% ownership interest in

the property; Mark also sought a General Residence Homestead Exemption and an Age 65 or Older

Exemption based on his age. Two days later, Charles and Karen filed a 2016 Residence Homestead

Exemption Application for the same property.

            In May 2017, CCAD notified appellants of the appraised value of the property, and that it

was denying the Over 65 Exemption. Charles, a lawyer representing Karen, Mark, and himself,

filed a Notice of Protest Letter. Charles requested all correspondence be sent to him at his office

address: 2591 Dallas Parkway, Suite 300, Frisco, Texas 75034. In June 2017, the ARB sent a

Notice of Protest Hearing to Charles at the above-listed address. The letter stated the hearing

would be held on June 23, 2017 at 3:00 p.m. The letter also stated: “FAILURE TO APPEAR FOR

YOUR HEARING ON 6/23/2017 WILL RESULT IN DISMISSAL OF YOUR PROTEST and

may jeopardize other rights to which you may otherwise be entitled.”

            Also in June 2017, CCAD notified appellants that it was removing the General Residential

Homestead Exemption for the years 2014, 2015, 2016, and 2017; Charles served a second Notice

of Protest Letter and again requested that all communications be sent to his office address: 2591

Dallas Parkway, Suite 300, Frisco, Texas 75034.3




     2
         Because appellants share a surname, we will refer to them by their first or middle names.
      3
        Both Notice of Protest Letters state: “All communications concerning this property and this property owner regarding this protest should be
sent to me at the above referenced address. DO NOT SEND ANY COMMUNICATIONS TO THE PROPERTY ADDRESS.”

                                                                        –2–
        Charles filed a motion to reschedule the hearing. In August 2017, the ARB sent a Notice

of Protest Hearing to Charles at his office address, 2591 Dallas Parkway, Suite 300, Frisco, Texas

75034. The letter stated the hearing would be held on August 21, 2017 at 9:30 a.m. The notice

letter again stated: “FAILURE TO APPEAR FOR YOUR HEARING ON 6/23/2017 WILL

RESULT IN DISMISSAL OF YOUR PROTEST and may jeopardize other rights to which you

may otherwise be entitled.” On August 21, 2017, none of the appellants appeared at the protest

hearing. Appellants also did not file an affidavit or appear by telephone conference call to offer

argument. See TEX. TAX CODE ANN. § 41.45(b).

        ARB Chairman James Terilli subsequently signed a motion to dismiss appellants’ protest

because appellants failed to appear at the hearing. Appellants took no further action before the

ARB. Instead, appellants filed an original petition in the trial court. Appellees filed pleas to the

jurisdiction asserting the trial court lacked jurisdiction over appellants’ claims. Appellants filed a

response. After conducting a hearing, the trial court dismissed appellants’ claims for want of

jurisdiction.

                                         LAW & ANALYSIS

        In a single issue, appellants assert the trial court erred by granting appellees’ pleas to the

jurisdiction and dismissing their lawsuit. A plea to the jurisdiction challenges the district court’s

authority to determine a cause of action. Bland Indep. Sch. Dist. v. Blue, 34 S.W.3d 547, 554 (Tex.

2000). We review de novo the grant of a plea to the jurisdiction. Tex. Dep’t of Parks & Wildlife

v. Miranda, 133 S.W.3d 217, 226 (Tex. 2004).

        The Texas Tax Code provides detailed administrative procedures for those who would

contest their property taxes. Cameron Appraisal Dist. v. Rourk, 194 S.W.3d 501, 502 (Tex. 2006)

(citing TEX. TAX CODE ANN. §§ 41.01–.71). “The administrative procedures are ‘exclusive’ and

most defenses are barred if not raised therein.” Id. (citing TEX. TAX CODE ANN. § 42.09.2). The

                                                 –3–
Texas Supreme Court has repeatedly held that “a taxpayer’s failure to pursue an appraisal review

board proceeding deprives the courts of jurisdiction to decide most matters relating to ad valorem

taxes.” Id. (citing Matagorda County Appraisal Dist. v. Coastal Liquids Partners, L.P., 165
S.W.3d 329, 331 (Tex. 2005); Gen. Elec. Credit Corp. v. Midland Cent. Appraisal Dist., 826
S.W.2d 124, 125 (Tex. 1992) (per curiam); Webb County Appraisal Dist. v. New Laredo Hotel,

Inc., 792 S.W.2d 952, 954–55 (Tex. 1990)).

        In Webb County Appraisal District, the Texas Supreme Court considered the issue that is

before this Court today: “whether a taxpayer is required to ‘appear’ at the protest hearing before

the Appraisal Review Board as a prerequisite to an appeal to district court.” Webb County

Appraisal Dist., 792 S.W.2d at 953. After considering relevant portions of the tax code, the

supreme court decided the tax protest “merely initiates the process,” but there must be evidence

upon which the board can determine the merits of the protest. Id. at 954. “If the taxpayer presents

no evidence, the appraisal review board has nothing before it on which to make a determination,

which is a prerequisite to judicial review.” Id. The effect of allowing a party to not present

evidence at the hearing, either in person or by affidavit, “would be the emasculation of the

administrative hearing process. Filing a protest would become merely one more hoop to jump

through before appealing to district court.” Id. at 954. Further, “if the taxpayer is not required to

appear at the protest hearing in order to appeal to district court, the administrative hearing process

would become useless. We hold that taxpayers contesting property valuation must appear, either

personally, by representative, or by affidavit, at the protest hearing as a prerequisite to an appeal

to district court.” Id. at 954-55.

        It is uncontested that appellants did not appear for the hearing on August 21, 2017. The

reason they did not appear is contested. Appellants maintain they did not receive notice of the

hearing. However, they did not raise this issue with the ARB. Rather, the record shows the ARB

                                                 –4–
sent notice of the hearing to appellants at the requested address where appellants stated they would

receive mail. This is the same address where the previous notice of hearing was sent; that notice

was received by appellants. Appellants continue to use the same address as part of this litigation.

       By failing to appear at the hearing or otherwise present evidence to the ARB, appellants

failed to exhaust their administrative remedies and the trial court lacked jurisdiction to consider

their complaints related to ad valorem taxes. Therefore, we conclude the trial court properly

granted appellees’ pleas to the jurisdiction and dismissed appellants’ lawsuit. We overrule

appellants’ sole issue.

                                           CONCLUSION

       We affirm the trial court’s order of dismissal for want of jurisdiction.




                                                   /Erin A. Nowell/
                                                   ERIN A. NOWELL
                                                   JUSTICE

181048F.P05




                                                –5–
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

 WILLIAM CHARLES BUNDREN,                             On Appeal from the 416th Judicial District
 KAREN BUNDREN, AND WILLIAM                           Court, Collin County, Texas
 MARK BUNDREN, Appellants                             Trial Court Cause No. 416-05054-2017.
                                                      Opinion delivered by Justice Nowell.
 No. 05-18-01048-CV          V.                       Justices Myers and Osborne participating.

 COLLIN CENTRAL APPRAISAL
 DISTRICT, COLLIN APPRAISAL
 REVIEW BOARD, ROBERT PHILO, IN
 HIS CAPACITY AS ARB CHAIRMAN,
 AND BO DAFFIN, IN HIS CAPACITY
 AS CHIEF APPRAISER, Appellees

       In accordance with this Court’s opinion of this date, the trial court’s order of dismissal for
want of jurisdiction is AFFIRMED.

       It is ORDERED that appellees Collin Central Appraisal District, Collin Appraisal
Review Board, Robert Philo, In His Capacity As ARB Chairman, and Bo Daffin, In His Capacity
as Chief Appraiser, recover their costs of this appeal from appellants William Charles Bundren,
Karen Bundren, and William Mark Bundren.


Judgment entered this 6th day of December, 2019.




                                                –6–